Case 7:19-cr-00664-VB Document 28 Filed 09/23/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
CONSENT PRELIMINARY ORDER

- Vv. 7 : OF FORFEITURE/
: MONEY JUDGMENT

BARBARA MEYZEN, a/k/a :
"Bobbie Meyzen," : S119 Cr. 664 (VB)
Defendant.

WHEREAS, on or about March 5, 2020, BARBARA MEYZEN, a/k/a
"Bobbie Meyzen, (the “defendant”), was charged in a one-count
Superseding Information, S1 19 Cr. 664 (VB) (the “Information”),
with wire fraud, in violation of Title 18, United States Code,
Sections 1343 and 2 (Count One);

WHEREAS, the Information included a forfeiture
allegation as to Count One of the Information, seeking forfeiture
to the United States, pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section
2461, of all property, real and personal, that constitutes or is
derived from proceeds traceable to the commission of the offense
charged in Count One of the Information, that the defendant
personally obtained;

WHEREAS, on or about March 5, 2020, the defendant pled
guilty to Count One of the Information, pursuant to a plea
agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Information
Case 7:19-cr-00664-VB Document 28 Filed 09/23/20 Page 2 of 5

and agreed to forfeit to the United States, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461, a sum of money equal to $320,289.35,
representing the amount of proceeds traceable to the commission of
the offense charged in Count One of the Information that the
defendant personally obtained;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $320,289.35 in United States currency
representing the amount of proceeds traceable to the offense

charged in Count One of the Information that the defendant

personally obtained; and

 

and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Information that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney; Assistant United States Attorney VUAMES
McMAHON, of counsel; the defendant; and her counsel, JAMES R.
DeVITA, Esq.; that:

1. As a result of the offense charged in Count One of

the Information, to which the defendant pled guilty, a money

__..... WHEREAS, the defendant admits that, as a result of acts |
Case 7:19-cr-00664-VB Document 28 Filed 09/23/20 Page 3 of 5

judgment in the amount of $320,289.35 in United States currency
(the “Money Judgment”), representing the amount of proceeds
traceable to the offense charged in Count One of the Information
that the defendant personally obtained, shall be entered against
the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, BARBARA
MEYZEN, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name
and case number.

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such

forfeited property.
Case 7:19-cr-00664-VB Document 28 Filed 09/23/20 Page 4 of 5

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s
Office, One St. Andrew’s Plaza, New York, New York 10007.

9. The signature page of this Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

 
Case 7:19-cr-00664-VB Document 28 Filed 09/23/20 Page 5 of 5

counterparts, each of which will be deemed an original but all
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

» Midler 7hen pe

saMy McMAHON DATE ¢
Assistant United States Attorney

300 Quarropas Street

White Plains, NY 10601

(914) 993-1936

 

BARBARA MEYZEN

ay: h\D g/23 |e

“pees ZEN DATE

By: ‘ual Wk of2s/20

DeVITA, ESQ.
ate rney for Defendant
81 in Street, Suite 504
White Plains, NY 10601

 

SO ORDERED:
Wt. q{23/r
HONORABLE VINCENT L. BRICETTI DATE

UNITED STATES DISTRICT JUDGE

 

 

 
